 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeck's, Inc. and Teamsters, Chauffeurs & HelpersLocal Union No. 175, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andFood Store Employees Union, Local 347,United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC. Cases 9-CA-20275, 9-CA-20375, and 9-CA-20437-12 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn- 21 May 1984 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Heck's, Inc.,Nitro and Cross Lanes, West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONMARION C. LADwiG, Administrative Law Judge.These cases were tried at Charleston, West Virginia,February 14, 1984.1 The Teamsters Local 175 chargewas filed October 21 and the UFCW Local 347 chargeswere filed November 21 and December 7, complaintswere issued December 5 and January 5, orders consoli-dating the cases were issued January 11 and 17, and con-solidated amended complaints were issued January 17and 19.The Teamsters and UFCW were engaged in organiz-ing campaigns among warehousemen and secretaries atAll dates are from September 1983 until April 1984 unless otherwisestatedthe Company's warehouse and offices at Nitro, and theUFCW among store employees at Cross Lanes, WestVirginia The primary issues are. whether the Company,the Respondent, (a) coercively interrogated an employeeand discharged her because of her union activity,. (b)maintained an invalid no-distribution rule, (c) engaged inunlawful surveillance, (d) coerced employees by statingin a letter that "Heck's has an absolute right to see theunion dards" they sign, and (e) engaged in other coerciveconduct, in 'violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act:On the entire record, including my observation of thedemeanor of life witnesses, and after consideration of thebriefs filed by the General Counsel, 'the Company, 'andthe Teamsters make the followingFINDINGS OF FACT-I. JURISDICTION ', The Company, a West Virginia corporation, operatesretail stores. at various, locations including Cross Lanes,West Virginia, annually deriving over $500,000 in grossrevenue and receiving at its Nitro, West Virginia ware-house goods valued over $50,000 directly from outsidethe State. The Company admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that TeamstersLocal 175 and UFCW Local 347 are labor organizationswithin the meaning of Section 2(5) of the Act.-Ii. ALLEGED UNFAIR LABOR PRACTICESA. Interrogation and Discharge of UFCW Member1. Her reemploymentSince April 1982, Roxanne Jividen has been a UFCWmember with a regular part-time job at Kroger's CrossLanes store. She works 15 to 20 hours a week, usually inthe early morning from 5 to 10 a.m. or 4 to 9 a.m. (Tr.48.)She had previously worked twice as a cashier at theCompany's nonunion Cross Lanes store (about a milefrom the Kroger store), for 7 months in 1981 and duringthe 1982 Christmas season. Store Manager DavidRomeo, who hired her each of those times, was awarethat she was working at the unionized Kroger store be-cause he recommended her for the job (Tr. 9).On September 1, Manager Romeo again hired her towork as a cashier during the 1983 Christmas season, afterhaving seen her at the store and asked if she was interest-ed in coming to work (Tr. 38). He admittedly hired her"out of her working ability" (Tr. 22). He asked her if shewanted to work mornings or evenings. She requestedstraight evenings, but told him that her schedule atKroger's could be worked around any given week, andhe said "Fine." (Tr. 39.) (Jividen's Kroger supervisorhad assured her that any rescheduling that was neededfor her second job could be done.) Romeo admitted atthe trial that he- told her she was being hired primarilyfor the night shift and that she "probably did" tell him273 NLRB No. 34 - HECK'S, INC203"that if scheduling problems* arose, she had some flexibil-ity at Kroger" (Tr. 16).From September 1 to October 27, when ManagerRomeo summarily discharged Jividen purportedly for"scheduling reasons," he ;admittedly had no discussionswith her about any possible scheduling conflicts_ betweenher two part-time jobs (Tr. 13-14) The only conflict thathad arisen was on one of the first three Sundays in ,Sep-,,tember (Tr. 12), when Kroger assigned her to work until1 p m., the same time the company had scheduled her tobegin working that day There was no need for her toask her Kroger supervisor for permission to leave work afew minutes early because the day before she asked As-sistant Manager Asaad.Karam if she could be 1.5.mimiteslate and she said, "Sure, no problem.' ,(Tr 41,50-51.)She clocked in at 1i15 pm,  as rescheduled. She nevermade any other requests to have her ,schedule ,changed(Tr. 47). Except for one time when she came in 30 min-utes early at his request, Romeo never told ' her hewanted to schedule her for longer or different hours (Tr.27, 47) She was working about 28 hours a• week (Tr.52).The interrogation •Although Manager Romeo was aware that Jividen wasa member of UFCW, when .he, rehired her September 1(Tr 16), he admittedly was not, aware of any UFCW or-ganizing at the store at the time (Tr 28). -On September 20, the day after UFCW began hand-billing at the store, Assistant Manager. Karam held meet-ings to explain the Comp. any's opposition to a union. Inthe meeting that Jividen attended (as she credibly testi:fied), Karam stated that there had never been and neverwOuld be a union at that store (Tr. 42). It is undisputed,however, that Karam also stated in the meeting'that theCompany "will use legal ways not to unionize the store"(Tr. 74).At this September 20 meeting (about 5 weeks beforeJividen's sudden discharge without any warning), Assist-ant Manager Karam singled her out, requiring her totake. a stand on UFCW, which he was vigorously oppos-ing in the meeting. As credibly testified by Jividen (whoimpressed me as an honest, forthright witness by her de-meanor on the stand), "Mr.- Karam asked me, 'Roxanne,what do you think of Kroger's union?' And I said, 'I'mvery satisfied with it" (Tr. 43). As -credibly recalled bysporting goods clerk Richard Corey (who attended thesame meeting),.-Jividen also added that "She thought thebenefits were- good" (Tr. 30). I discredit Karam's denialthat he asked Jividen how she liked Kroger's union (Tr.76) (He appeared on the stand to be less than candid.)Assistant- Manager Karam was clearly acting. as theCompany's spokesman when calling the meeting of em-ployees and explaining the Company's strong oppositionto a union at the store. By asking Jividen what shethought of Kroger's union, (her own union, which repre-sented her at the neighboring Kroger store); he was ob-viously seeking information on which the Companycould take action against her He expressed no legitimatepurpose for asking the question and expressed no assur-ancesqo her against reprisal. He was forcing her, in frontof the other assembled employees, to either join him inopposing UFCW to retain the Company's goodwill,, orrisk taking ,a stand against the Company's position. Shetook the risk and answered truthfully that she waspleased with UFCW and the union benefits. About 5weeks later, she was summarily discharged.Although Karam's statement in the meeting about theCompany using "legal ways" to keep out a union mayhave tended to lessen the impact of his warning thatthere would never be a union in that stOre, I find that itwould not overcome the tendency of his interrogation ofJividen to instill fear of reprisal, discouraging support ofUFCW's organizing drive at the store Under all the cir-cumstances, including her summary discharge, I find thatthe interrogation reasonably tended to coerce the em-ployees in the exercise of their Section 7 rights.- 3. Her dischargeOn October 20, Store Manger Romeo called anotheremployee meeting and told the employees not to bemisled by grocery store employees†that a grocery storeemployee might be making $8 an hour, but "we are acompletely different business" (Tr. 16-17). He testifiedthat he was not referring to any one individual, althoughhe acknowledged that Jividen was the only store em-ployee who also worked at an organized grocery storeand that he decided to discharge her "right after that."About 9:25 p.m., October 27, Romeo called employeeCorey to relieve Jividen at the cashier's box and servicedesk, invited her to his -office, took out some graphs, andcommented that "Heck's is changing" and, that "it costsso much to . . train an employee" (Tr. 44). As Jividencredibly testified,• A. . . . the graph showed how much , it Wouldcost to train an employee. And he said, "Due to thisand your inflexibility in working hours, I'm goingto have to terminate you."Q. Did you say anything"A I was flabbergasted. I . . . said, `!Mr. Romeo,I know this doesn't have to do with, the inflexibilityof my working hours It has to do ,with the union.", Q. And what did he say?A. He didn't say yes or no He just said, "I'msorry, this is the reason for your termination"(Tr. 45) Employee Corey overheard Jividen asking if itwas because she was in the union, but could not hearRomeo's response (Tr. 31). Romeo claimed that he toldher that was not the reason (Tr. 23)About 2 days later, on Saturday, October 29, employ-ee Corey talked to Department Head Colleen Fisherabout Jividen's discharge (Tr 32, 35). (Although Fisherwas the immediate supervisor over the service deskwhere Jividen worked, Fisher admittedly was not awareat the time that the store manager was discharging Jivi-den (Tr 70-71).) Corey had heard in the store that Jivi-den was fired because of inflexibility in scheduling andtold Fisher he thought this was the reason. As Corey (acredible witness) testified, Fisher said, "No, that she wasrunning her mouth about the union" (I discredit Fisher'sdenial that she made this statement.) 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe supervisor's statement that Jividen was not dis-charged because of inflexibility in her working hours butbecause she engaged in union activity was 'clearly coer-cive. I therefore find that the statement violated Section8(a)(1).'4. The Company's defensesStore Manager Romeo testified that Jividen "was ter-minated on scheduling reasons" (Tr. 12). He explainedthat under new programs that went into effect sinceChairman Isaacs became the chief executive officer earlyin 1983, the goal was to work with few employees and"save on training costs," and "it was of upmost impor-tance that we had flexibility" in scheduling the employ-ees' (Tr. 11, 19-20). The number of employees hired forthe 1983 Christmas season was "somewhere around" 38or 39, as compared to "Last year [when] I think we hadas many as 45" (Tr. 21)He testified that Jividen had come in 15 minutes lateon a Sunday (sometime before September 25), that "Shementioned that she had commitments at Kroger's," andthat this "started the mind thinking" (Tr 12). "I startedthinking then that . . . later on down the road as we gotinto the Christmas season, our store would probablychange•and they did change, November 6 [10 daysafter her discharge] we started opening at 12 noon onSunday" (working from 12 to 6 p.m. instead of 1 to 7p.m.) (Tr 12). He further claimed that "It seemed to methat Kroger's was going to be her primary source ofwork," and "I felt that Kroger's was her main job andthat she would as far as flexibility goes with my workschedule, that she would be following Kroger's schedulerather than Heck's" (Tr 14). When asked by companycounsel if Jividen †did "give Heck's priority over herother job," Romeo answered (Tr. 22)A. I would say noQ. All right, can you be specific on that?A. The only way that I could be specific was. . the day that she said she would be late due toKroger. That would basically be it.(He did not impress me as being a candid witness.)In its brief, the Company contends that ."Mr. Romeotestified that he had difficulty scheduling her around herschedule at Kroger [evidently referring to the oneSunday in September]. Ms. Jividen herself admitted thatKroger was her primary employer [referring to her year-round employment, working part time 15 or 20 hours aweek]. Thus, one must conclude that when a schedulingconflict occurred it would be resolved in favor ofKroger." The Company also argues that she "had a per-manent employment with Kroger some five minutesaway," that this "was her primary employer," and that"one would presume" that her secondary employment atHeck's "would have to take a back seat to her employ-ment at Kroger. When it appeared obvious to the manag-er, David Romeo, that Ms. Jividen's schedule at Krogerwas such that she would not be able to fit in with theflexibility required of Christmas help with Heck's•shewas terminated."I find that these are frivoulous defenses. There was noconflict between her usual early morning schedule atKroger and her night schedule at Heck's Her supervisorat Kroger had assured her that any rescheduling that wasneeded for her second job at Heck's could be done, andit is undisputed that she told Romeo when he hired herthat her schedule at 'Kroger's could be worked aroundany given week. (Romeo' admitted that she probably didtell him that if scheduling problems arose, she had some -flexibility at Kroger.) The only conflict that ever aroseWas shortly after she was hired, when she was scheduledto work on both jobs on a Sunday, getting off at 1 p.m.at Kroger and starting at 1 p.m. at Heck's. AssistantManager Karam rescheduled her to start at 1:15, tellingher "no problem" She readily agreed the one timeRomeo asked her to come in 30 minutes early.Store Manager Romeo admitted that he never had anycoinplamis from other employees about Jividen's workschedule (Tr. 16), and that he never discussed possiblescheduling conflicts with her before he decided to termi-nate her (Tr. 13-14). Although he testified that he hadanticipated a scheduling change during the Christmasseason, and one did occur (10 days after he discharge Ji-viden), that involved only a change in the Sunday work-ing. hours from 1-7 to 12-6. Her flexible Kroger schedulecould have accommodated that change, even if she werescheduled to work another Sunday on both jobs.He had sought her out to see if she would work againfor him, and he had, hired her because of her workingability. Undoubtedly if any difficulty in scheduling herhad .arisen or was anticipated, he would have discussedthe problem with her.There was obviously no scheduling problem The onlyother reason he mentioned for the discharge, the cost oftraining an employee, was clearly not applicable to her;she was fully trained, having worked on the job twicebefore.5. Finding of discriminationStore Manager Romeo was not concerned about Jivi-den's membership in UFCW until that union began orga-nizing at his store. The next day after the handbillingbegan, Romeo's assistant manager unlawfully interrogat-ed her in an employee meeting about what she thoughtabotit her union at Kroger. Despite the Company's vig-orous opposition to the store being unionized, Jividen an-swered that she was very satisfied with the Kroger unionand that she thought the benfits were good. A monthlater, Romeo called another meeting and told the em-ployees not to be misled by grocery store employeesabout possible union wages at the store (Jividen was theonly employee who also worked at an organized grocerystore.) Seven days later, Romeo suddenly discharged hernear quitting time, without any prior discussion or warn-ing. He claimed the reasons were high training costs andher "inflexibility in working hours," although she was al-ready trained, and her working hours were flexible byprior arrangement at Kroger. Two days later, a 'supervi-sor advised another employee that Jividen was not dis-charged because of inflexibility in working hours, but be-cause "she was running her mouth about the union." HECK'S, INC205I find that the General Counsel has made a prima facieshowing that Jividen's union activity was a motivatingfactor in the Company's decision to discharge her.Having found the Company's defenses to be frivolous, Ifind that the purported reasons were a mere pretext andthat the Company discriminatorily discharged her be-cause of her union activity, in violation of Section 8(a)(3)and (1).B. Overly Broad No-Distribution RuleThe Company's. "Heck's and You" employee manual,which was last revised in September 1980, was issued toall employees at the Nitro warehouse and in all its stores(G.C. Exh. 3; Tr. 63). Under "Rules and Discipline Pro-cedure" (at 21-23), the manual provides that "Employeeswill be subject to disciplinary action for any of the fol-lowing [42] offenses." Rule 13 prescribes a written warn-ing, 1 week off, and discharge for the first, second, andthird offenses and forbids (at 21)13. Distributing written or printed matter of anydescription on company _premises unless approvedby Management.At the Cross Lanes store, Assistant Manager Karam readthis rule in the employee meetings he held September 20,the day after union handbilling began,The General Counsel contends that this rule is overlybroad and illegal on its face The Company contends thatthere is no indication that the rule related to the unionmovement at all and, ignoring Karam's admission that heread the rule to employees after the union organizingbegan, argues that "clear testimony of [Store Manager]Romeo establishes that this Rule was not enforced in anyway." The Company also contend that unless the rule isissued to limit or disrupt Section 7 rights, the rule shouldnot be declared invalid.I agree with the General Counsel In one of the caseshe cites, Olympic Villas, 241 NLRB 358, 363 (1979), theemployee manual prescribed a penalty "up to and includ-ing discharge" for "distribution of literature of any kind"anywhere on the premises "without the general manag-er's approval." There, the employer "made no effortwhatsoever to inform its employees either before orduring the union campaign that the rule, was not ineffect," the rule remained to be invoked anytime the em-ployer chose to do so, "By the mere existence of the rulethe employees remained under a continuous threat" thatthe employer would invoke the rule, and "Thus, the ruleconstitutes interference with thern organizational rights ofemployees that Section 8(a)(1) of the Act condemns."Similarly here, I find that by maintaining the overlybroad no-distribution rule, prohibiting the distribution ofany written matter on company premises unless ap-proved by management, the Company coerced employ-ees in the exercise of their Section 7 rights in violation ofSection 8(a)(1)C. Alleged SurveillanceAbout 4:55 p.m., October 21, several UFCW repre-sentatives went to the company offices at the warehouseto handbill the secretaries A member of managementcame out and requested them, not to block traffic. A fewminutes later, Business Representatives -Claude Rosterand Sterling Ball went about a quarter mile away, to theentrance of the complex, and began handbilling at theintersection. On -instructions from Company PresidentRay Darnell, who was in the parking lot, Personnel Di-rector Henry Babcock drove Darnell's car (a sable-col-ored Cadillac) to the intersection to determine the reasonfor the traffic jam. After observing the efforts to handbillemployees as they were léaving, Babcock drove into theintersection; turned around and waited 3 or 4 minutes toget back into the traffic, and returned to the 'parking lotWhen Bobcock reported to President Darnell thatthere was no accident, that handbilling was slowingdown the traffic, Darnell asked him to go back and re-quest the union representatives not td block the traffic sobadly. The second time, however, Babcock found thatthe traffic was moving faster and did not relay the re-quest. He again turned around, waited a short time forthe traffic to let him through, and returned to the park-ing lot. (Tr. 64-67.)The General Counsel contends that ,"Babcock's onlypurpose in driving out onto the road in Respondent'spresident's automobile was not only to observe the hand-billing but to signal employees by the use of a conspicu-ous automobile owned by Respondent's president, thathe was there to observe their activity." To the contrary,however, I _credit Babcock's testimony that he wentthere the first time to determine the reason for the trafficjam, and the second time to ask the organizers not to ob-struct traffic so much.I therefore agree with the Company that it was not en-gaged in surveillance of its employees' union activities,and find that this allegation must be dismissed.D. Coercive Letter to Employees1. Contested language and contentions of partiesAbout October 10, the Company distributed a letter(G.C. Exhs. 2A and 2B) to employees at the Cross Lanesstore and the warehouse The one-page letter (written inall capitals) was signed by Company Chairman RussellIsaacs. The letter opposed the signing of union cards,stating toward the end "We feel that a union would. beof no advantage to any of us. and it would hurt the busi-ness that we all-depend on for our livelihood," and "ifanyone should come to you and ask you to sign a unionauthorization card, we are asking you to refuse to signit."The middle paragraph of the letter (the capitalizationretained in only the last sentence for emphasis) readThese cards are often obtained by unions by makingfalse statements or misrepresentations These cardscould be used as evidence with the National LaborRelations Board to get into a company without anelection. The Union is telling you that Heck's willnever see the union cards you sign. This is just nottrue In past cases with this Union we have seenthese cards which were shown to us by the NLRBwhere the Union claims bargaining rights -without 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD' an election. HECK'S HAS AN ABSOLUTERIGHT TO SEE 'THE UNION CARDS. -In his brief, the General Counsel "submits that notonly is this statement inaccurate-but it also is incompleteand a misstatement of applicable Board law." The Team-sters' brief argues that "The statement, 'HECK'S HASAN ,_ ABSOLUTE RIGHT TO SEE THE UNIONCARDS,' is manifestly false and is presented to its em-ployees. to make them believe that the identity of unionsupporters and members would be made known to Mr.Isaacs, and appropriate reprisals would be taken."The Company argues in its brief that .when the sen-tence, "Heck's has an absolute right to see the unioncards," is "read- in the context of the entire paragraph, itis obvious that what Mr. Isaacs is saying in that particu-lar sentence is that where the union is demanding bar-gaining rights without an election, Heck's has the rightto see the cards." I disagree. That is a paraphrase of twopreceding sentences, "These cards could be used as evi-dence with the National Labor Relations Board to getinto a company without an election" and "In, past caseswith this Union we have seen these cards which wereshown to us by the NLRB where the union claims, b•r-gaining rights without an election." It is clearly not themeaning of the last, unequivocal statement, that Heck's"has" the "absolute" right to' see the union cards.Even if employees could be expected' to ignore theclear, plain message in the unqualified statement, "Heck'shas an absolute right to see the union cards," and to ana-lyze the whole paragiaph to derive some limited mean-ing, this added sentence would still ,place the confiden-tiality of their cardsigning in jeopardy. Thus the compa-ny chairman asserts that "The Union is telling you thatHeck's will never see the union cards you sign," andmakes three responses. The first is "This is just not true."The second is that "In past cases with this Union wehave seen these cards which were shown to us by theNLRB where the Union claims bargaining rights withoutan election." Those are complete responses to the pur-ported union contention -that the Company "will neversee the union cards you sign" But then' the chairmanadds a third response†without making any reference tothe right the Company "had" in past cases to see thecards, or to the right it "would have" if the Unionclaimed bargaining rights without an election Claiming apresent, unqu•lified right to see the cards, he adds that"Heck's has an absolute right to see the union cards"(emphasis added).2. Concluding findingsIt is well recognized that-employees would be coercedor "chilled" in the exercise of their Section 7 right tosign union authorization cards if they knew that the em-ployer lia'd the absolute right to see the cards. -In denying an employer access ‡ to union authorizationcards under the Freedom of Information Act, 5 U.S.0 …552, the court held in Committee on Masonic Homes, 556F.2d 214, 221 (3d Cir. 1977) (footnotes omitted)‡[lit is entirely plausible that employees would be' "chilled" when asked to sign a union card if theyknew the employer could see who signed. . . . Toorder disclosure here would effectively do awaywith union cards as they are used now. We needonly consider whether employees would be likelyto -.sign a prominently displayed notice at work,"Sign up for the union here., Organize -for betterworking conditions and higher wages:: Solicitationof authorization cards plays a vital role in organiza-tional campaigns, and we cannot envision a work-able substitute.Furthermore, union elections must be conductedby secret ballot. Whatever reasons and policies hebehind that would be directly undercut by forcingemployees to acknowledge in public their supportof the union, in order td be given the right to votein secret for the union.After quoting this language in Pacific Molasses Co., 577F.2d 1172, 1182 (5th Cir. 1978), the court observedWe agree with the Third Circuit, and feel thatthe Freedom of Information Act does not compeldisclosure of these cards . . . We would be naiveto disregard the abuse which could potentiallyoccur if employers and other employees Werearmed with this information. The inevitable resultof the- availability of this information would be tochill the right of employees to express their favor-able union sentiments Such a chilling effect wouldundermine the rights guaranteed by the NLRA and,for all intents and purposes, would make meaning-less those provisions . . . which guarantee secrecyin union elections.In Madeira Nursing Center, 615 F.2,d 728, 730-731(6th Cir. 1980), the court cited Masonic Homes andPacific Molasses and foundBoth the 3rd and 5th Circuits have held thatunion authorization. cards are not discoverableunder the Act.When an employee signs an authorization cardduring the initial phase of union organization, he ex-presses a personal decision to seek the support of aunion in future dealings with his employer. Sincethe union organization of a company -may take theform of a protracted and bitter struggle over em-ployee loyalties, an employee may be amply justi-fied in wishing to protect his prounion declarationfforn employer scrutiny....Appellant insists that an employee can have noexpectation of confidentiality when he signs a card.This contention is apparently based on the fact thata union which holds authorizations from the majori-ty of a bargaining unit may bypass the electionprocess by submitting its authorization cards direct-ly to the employer Appellant's argument ignores animportant distinction. An eniployee may reasonablyfeel less vulnerable after he knows his union islikely to'-prevail than at the outset of an organiza-tion campaign when the ultimate result remains un- HECK'S, INC207certain Indeed, it is in such a case as this one,where the defeated Union may be unable to give•`• the' support anticipated by its adherents, that em-ployees who sign authorization cards could be most' justified in seeking to preserve their anonymity.Several cases involve alleged coercion when an em-ployer refers to this anonymity of cardsigning being lostwhen a union seeks recognition without an election. InNLRB v. Finesilver Mfg. Co., 400 F.2d 644, 645-646 (5thCir. 1968), the employer posted a notice, stating that"The union sayS the signing of cards will be confiden-tial," but the truth is that "Any employee who signs acard for a union May be called upon to testify in opencourt under a subpoena," and commenting that "Thebest way to avoid this is to stay away from the unionmeetings, and then you can't be forced to sign cards."The court observed that "we see no reason for informingemployees that they might be required to testify in opencourt other than to let them know that the names ofunion adherents could be ascertained and appropriate re-prisals, taken.7 It held that whether or not this and an-other statement were -legally correct, they "have unlaw-fully coercive implications, especially when consideredin the context of the company's widespread patter of an-tiunion conduct."In Lundy Packing Co., 223 NLRB 139 (1976), enf.denied in relevant part 549 F.2d 300, 301 (4th Cir 1977),-the Board found "there was no reason for informing em-ployees that they might be required to testify in opencourt other than to let them know that the names ofunion adherents could be ascertained and appropriate re-prisals taken" Similarly, except this time with court ap-proval, the Board in Arrow Automotive Industries, 256NLRB.1027, 1033-1034 (1981); enfd mem 679 F 2d 875(4th Cir. 1982), adopted the administrative law judge'sfinding that "Absent . . . any valid reason for repeatedlyinforming, employees , that those employees who signunion cards could be required to appear in court to testi-fy about them and occurring in the context of otherunfair labor practices," the vice president's statements inletters to employees, in the employer's newspaper, and ina speech "were to discourage employees from signingunion authorization cards," violating Section 8(a)(I).In Huntington Rubber Co., 260 NLRB 1008 (1982), theemployer's vice president told employees in a meetingthat "if the Union obtained signed cards from over 50percent of the employees, the Union would take thecards out in [his] office and lay them on his desk." TheBoard adopted the judge's finding that the statement, inthe context of several other unfair labor practices, "con-veyed a threat to the employees that the identities ofthose who signed union cards would be revealed" to theemployer, "followed by appropriate reprisals."All four of these decisions involved the loss of confi-dentiality if the union uses the cards to seek bargainingrights without an election In Finesilver, Lundy, 'andArrow, the employer's statements about cardsignershaving to appear in court. were held to be coercive, andin Huntington, the statement about the union's laying thecards on the employees desk after obtaining a 50-percentmajority was found to be.- •Here, in contrast, the statement that "Heck's has anabsolute right to see the union cards" is an uneqivocalwarning to the employees that they cannot sign unionauthorization cards in confidence, even if the cards areused merely to show sufficient support for a secretBoard election. The General Counsel does not allege tobe coercive the two statements in the October 10 letterabout cards being used "to get into a company withoutan election" and about the Company seeing the unioncards "where the Union claims bargaining rights withoutan election"I find that,this added, last Sentence in the quoted para-graph, that the Company "has an absolute right" to seethe cards, was intended to discourage employees fromsigning the union authorization cards by instilling fear ofreprisals. I therefore find that the statement 'tends tocoerce the employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1 By discriminatorily discharging Roxanne JividenOctober 27, 1983, because of her union activity, theCompany engaged in unfair, labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Act.2. By coercively interrogating an employee, the Com-pany violated, Section 8(a)(1)..3 By telling an employee that the Company had dis-charged an employee for engaging in union activity, acompany supervisor violated Section 8(a)(1).4. By maintaining' in its employee manual an overlybroad no-distribution rule, prohibiting the distribution ofany written matter on company premises unless ap-proved by management, the Company violated Section8(a)(1).5 By informing employees that "Heck's has an abso-lute right to see the union cards" to discourage themfrom signing union authorization cards by instilling fearof reprisals, the Company 'violated Section 8(a)(1).6. The Company did not engage in surveillance of itsemployees' union activities.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent having discriminatorily discharged anemployee hired for the 1983 Christmas season, it mustmake her whole for any loss of earnings and other bene-fits, computed on a quaterly basis from the date of herdischarge to the date her seasonal employment wouldotherwise have ended, less any net interim earnings, asprescribed in E W. Woolworth Co., 90 NLRB 289 (1950),plus interest as computed in Florida Steel Corp., 231NLRB 651 (1977). 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 2ORDER .The Respondent, Heck's, Inc., Nitro and Cross Lanes,West Virginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting Food Store EmployeesUnion, Local 347, United Food and Commercial Work-ers International Union, AFL-CIO-CLC, or any, otherunion.(b)Coercively interrogating any employee about unionsympathies.(c)Telling any employee that it has discharged an em-ployee for engaging in union activity(d)Maintaining a rule prohibiting employees from dis-tributing any written matter on company premises unlessapproved by management.(e)' Discouraging employees from signing union au-thorization cards by informing them that "Heck's has anabsolute right to see the Union cards."(f) in any like of related mariner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Roxanne Jividen whole for any loss of earn-ings and other benefits suffered as a result -of .the discrim-ination against her, in the manner set forth in the remedysection of the decision.•,(b)Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst her in any way.(c)Presence and, on request, make available to theBoard or its -agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other reeords nec'-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its warehouse at Nitro, West Virginia,copies of the attached notice marked "Appendix A," andat its store at Cross Lanes, West Virginia; copies of thenotice marked "Appendix B."3 Copies of notices, onforms provided by the Regional Director for Region 9,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained. for 60 consecutive. days inconspicuous places including all places where notices to" 2 If no exceptions are filed as provided by Sec 102 46 of the-Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses3 If this Order is enforced by a Judgment of a United States Coul:tAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"employees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered' by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaints are dis-missed insofar as they allege violations of the Act notspecifically found.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has, or-dered us to post and abide by this notice.WE WILL NOT maintain a rule prohibiting you fromdistributing any written matter on company premisesunless approved by management.WE WILL NOT discourage you from signing union au-thorization cards by claiming that "Heck's has an abso-lute right to see the union cards"WE WILL NOT in any like or related manner interferewith; restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.HECK'S INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated "the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discharge or otherwise discriminateagainst any of you for supporting Food Store EmployeesUnion, Local 347, United Food and Commercial Work-ers International Union, AFL-CIO-CLC, or any otherunion.WE WILL NOT coercively question you about yourunion sympathies.. WE WILL NOT tell you that we have discharged anemployee for engaging in union activityWE WILL NOT maintain a rule .prohibiting you fromdistributing any written matter on company premisesunless approved by management.WE WILL NOT discourage you from signing union au-thorization cards by claiming that "Heck's has an abso-lute right to see the union, cards"WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act. HECK'S, INC209WE WILL make Roxanne Jividen whole for any loss ofWE WILL notify her that we have removed from ourearnings and other benefits resulting from her discharge,files any reference to -her discharge and that the dis-less any net interim earnings, plus interest,charge will not be used against her in any wayHECK'S 'INC.